      Case 6:20-cv-01177-KHV-JPO Document 227 Filed 03/25/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

CAROLYN M. KIEFFABER,                       )
                                            )
                                            )
                         Plaintiff,         )                     CIVIL ACTION
                                            )
v.                                          )                     No. 20-1177-KHV
                                            )
ETHICON, INC. and                           )
JOHNSON & JOHNSON,                          )
                                            )
                                            )
                         Defendants.        )
____________________________________________)

                                MEMORANDUM AND ORDER

       This matter comes before the Court on Defendants’ Motion In Limine No. 11 To Exclude

Evidence Concerning The Decommercialization Of Prolift (Exhibit K, Attachment 11 to

Defendants’ Omnibus Motions In Limine (Doc. #206)) filed March 8, 2021.1

       In 2012, approximately five years after plaintiff’s implantation with Prolift, Ethicon

voluntarily removed Prolift and several other pelvic mesh devices from the market. In Ethicon

lingo, it “decommercialized” these devices. Defendants ask the Court to prevent plaintiff from

referring “in detail” to the “decommercialization” or suggesting to the jury that Prolift was “pulled

from the market” because it was defective. Plaintiff does not claim that the FDA forced Ethicon

to withdraw Prolift from the market or that Ethicon “recalled” it, so to this extent, defendants’

motion is moot. Defendants will open the door to evidence of the “decommercialization,”



       1
                To expedite a ruling on this motion, the Court is communicating the reasons for its
decision without attempting to draft a legal treatise or cite relevant case law. The law in this area
is clear and the Court has taken into account the authorities which are cited in the parties’ briefs,
along with other authorities. If necessary for future proceedings, the Court may supplement this
order with additional findings of fact or legal citations.
      Case 6:20-cv-01177-KHV-JPO Document 227 Filed 03/25/21 Page 2 of 2




however, if they take the position that Proflift was not unreasonably dangerous, had a low

complication rate, was well studied prior to market launch, was successfully implanted in

thousands of women, etc. Under those circumstances it would be fair to ask—if Prolift was such

a great product—why Ethicon decided to withdraw it from the market. If the answer to that

impeachment is prejudicial, it is not unfairly so. Rule 403, Fed. R. Evid.

       The Court recognizes that under Rule 407, Fed. R. Evid., such evidence cannot be received

as an “admission of liability,” or as proof of negligence, culpable conduct, a defect in the Prolift

product or a need for further warnings or instructions. The Court can instruct the jury that evidence

about “decommercialization” may not be considered for such purposes, but only for testing the

credibility of Ethicon’s evidence about the benefits and benign characteristics of Prolift.

       IT IS THEREFORE ORDERED that Defendants’ Motion In Limine No. 11 To Exclude

Evidence Concerning The Decommercialization Of Prolift (Exhibit K, Attachment 11 to

Defendants’ Omnibus Motions In Limine (Doc. #206)) filed March 8, 2021, be and hereby is

OVERRULED.

      Dated this 25th day of March, 2021 at Kansas City, Kansas.

                                              s/ Kathryn H. Vratil
                                              KATHRYN H. VRATIL
                                              United States District Judge




                                                 -2-
